—In an action to recover damages for breach of contract, the defendant Theodore Blake appeals from (1) an order of the Supreme Court, Kings County (G. Aronin, J.), dated March 6, 1996, and (2) a judgment of the same court, dated July 30, 1996, and entered upon the order.
*486Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed for reasons stated by Justice Gloria Cohen Aronin at the Supreme Court in the order dated March 6, 1996; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]). O’Brien, J. P., Altman, Friedmann and Krausman, JJ., concur.